 

EXHIBIT 10.3

 

AMENDED AND RESTATED SECURITY AGREEMENT

 

This AMENDED AND RESTATED SECURITY AGREEMENT, dated as of June 19, 2014 (as
amended, supplemented, amended and restated or otherwise modified from time to
time, this “Security Agreement”), is made by EMPIRE RESOURCES, INC., a Delaware
corporation (the “Company”), and each Guarantor (terms used in the preamble and
in the recitals have the definitions set forth in or incorporated by reference
in Section 1) from time to time a party to this Security Agreement (each
individually, a “Grantor” and collectively, the “Grantors”), in favor of
COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK NEDERLAND”, NEW
YORK BRANCH (“Rabobank”), as agent (together with its successor(s) thereto in
such capacity, the “Agent”) for each of the Secured Parties.

 

WITNESSETH:

 

WHEREAS, pursuant to an Amended and Restated Credit Agreement, dated as of June
19, 2014 (as amended, supplemented, amended and restated or otherwise modified
from time to time, the “Credit Agreement”), among the Company, the Banks from
time to time party thereto and the Agent, the Banks have extended Commitments to
make Loans to and issue and participate in Letters of Credit for the account of
the Company; and

 

WHEREAS, as a condition precedent to the making of the extensions of credit
secured hereby, each Grantor is required to execute and deliver this Security
Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each Grantor agrees, for the benefit of each
Secured Party, as follows:

 

Section 1

DEFINITIONS

 

1.01         Certain Terms. The following terms (whether or not underscored)
when used in this Security Agreement, including its preamble and recitals, shall
have the following meanings (such definitions to be equally applicable to the
singular and plural forms thereof):

 

“Agent” is defined in the preamble.

 

“Collateral” is defined in Section 2.1.

 

“Company” is defined in the preamble.

 

“Computer Hardware and Software Collateral” means:

 

(a)          all computer and other electronic data processing hardware,
integrated computer systems, central processing units, memory units, display
terminals, printers, features, computer elements, card readers, tape drives,
hard and soft disk drives, cables, electrical supply hardware, generators, power
equalizers, accessories and all peripheral devices and other related computer
hardware, including all operating system software, utilities and application
programs in whatsoever form;

 

Amended and Restated Security Agreement, Page 1

 

 

(b)          all software programs (including both source code, object code and
all related applications and data files), designed for use on the computers and
electronic data processing hardware described in clause (a) above;

 

(c)          all firmware associated therewith;

 

(d)          all documentation (including flow charts, logic diagrams, manuals,
guides, specifications, training materials, charts and pseudo codes) with
respect to such hardware, software and firmware described in the preceding
clauses (a) through (c); and

 

(e)          all rights with respect to all of the foregoing, including
copyrights, licenses, options, warranties, service contracts, program services,
test rights, maintenance rights, support rights, improvement rights, renewal
rights and indemnifications and any substitutions, replacements, improvements,
error corrections, updates, additions or model conversions of any of the
foregoing.

 

“Copyright Collateral” means all copyrights of the Grantors, registered or
unregistered and whether published or unpublished, now or hereafter in force
throughout the world including all of the Grantors’ rights, titles and interests
in and to all copyrights registered in the United States Copyright Office or
anywhere else in the world and also including the copyrights referred to in Item
A of Schedule V, and registrations and recordings thereof and all applications
for registration thereof, whether pending or in preparation, all copyright
licenses, including each copyright license referred to in Item B of Schedule V,
the right to sue for past, present and future infringements of any of the
foregoing, all rights corresponding thereto, all extensions and renewals of any
thereof and all Proceeds of the foregoing, including licenses, royalties,
income, payments, claims, damages and Proceeds of suit, which are owned or
licensed by the Grantors.

 

“Credit Agreement” is defined in the first recital.

 

“Distributions” means all dividends paid on Capital Securities, liquidating
dividends paid on Capital Securities, shares (or other designations) of Capital
Securities resulting from (or in connection with the exercise of) stock splits,
reclassifications, warrants, options, non-cash dividends, mergers,
consolidations, and all other distributions (whether similar or dissimilar to
the foregoing) on or with respect to any Capital Securities constituting
Collateral.

 

“Filing Statement” is defined in Section 3.7.

 

“General Intangibles” means all “general intangibles” and all “payment
intangibles”, each as defined in the UCC, and shall include all interest rate or
currency protection or hedging arrangements, all tax refunds, all licenses,
permits, concessions and authorizations and all Intellectual Property Collateral
(in each case, regardless of whether characterized as general intangibles under
the UCC).

 

“Grantor” and “Grantors” are defined in the preamble.

 

“Intellectual Property Collateral” means, collectively, the Computer Hardware
and Software Collateral, the Copyright Collateral, the Patent Collateral, the
Trademark Collateral and the Trade Secrets Collateral.

 

Amended and Restated Security Agreement, Page 2

 

 

“Obligations” means, with respect to each Grantor: (a) if such Grantor is the
Company under the Credit Agreement, all “Obligations” (as such term is defined
in the Credit Agreement); (b) with respect to each Grantor that is not the
Company, all present and future indebtedness, liabilities, and obligations of
such Grantor to the Agent and the other Secured Parties arising under the Basic
Documents to which such Grantor is a party and all such Grantor’s Deposit
Obligations and Hedging Obligations; and (c) with respect to each Grantor, and
without limiting the generality of the foregoing, all reasonable fees, costs and
expenses (including reasonable attorneys’ fees): (i) of retaking, holding and
preparing its Collateral for sale; (ii) arising in connection with the sale
thereof and (iii) arising from the enforcement of any other right or remedy
provided hereunder and/or under any other Basic Document; provided that with
respect to each Subsidiary that is a Grantor, the obligations secured by this
Security Agreement shall be limited, with respect to such Grantor, to an
aggregate amount equal to the largest amount that would not render such
Grantor’s obligations hereunder and under the other Basic Documents subject to
avoidance under Section 544 or 548 of the United States Bankruptcy Code or under
any applicable state law relating to fraudulent transfers or conveyances.

 

“Patent Collateral” means:

 

(a)          inventions and discoveries, whether patentable or not, all letters
patent and applications for letters patent throughout the world, including all
patent applications in preparation for filing and each patent and patent
application referred to in Item A of Schedule III;

 

(b)          all reissues, divisions, continuations, continuations-in-part,
extensions, renewals and reexaminations of any of the items described in clause
(a);

 

(c)          all patent licenses, and other agreements providing such Grantor
with the right to use any items of the type referred to in clauses (a) and (b)
above, including each patent license referred to in Item B of Schedule III; and

 

(d)          all Proceeds of, and rights associated with, the foregoing
(including licenses, royalties income, payments, claims, damages and Proceeds of
infringement suits), the right to sue third parties for past, present or future
infringements of any patent or patent application, and for breach or enforcement
of any patent license.

 

“Permitted Lien” means a Lien permitted under Section 8.06 of the Credit
Agreement.

 

“Security Agreement” is defined in the preamble.

 

“Securities Act” is defined in clause (a) of Section 6.02.

 

“Specified Default” means the occurrence and continuance of an Event of Default
under clauses (a), (b), (d), (f), (g), (k) or (l) of Section 9.01 of the Credit
Agreement.

 

“Trademark Collateral” means:

 

(a)          (i) all trademarks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, service marks,
certification marks, collective marks, logos and other source or business
identifiers, and all goodwill of the business associated therewith, now existing
or hereafter adopted or acquired including those referred to in Item A of
Schedule IV, whether currently in use or not, all registrations and recordings
thereof and all applications in connection therewith, whether pending or in
preparation for filing, including registrations, recordings and applications in
the United States Patent and Trademark Office or in any office or agency of the
United States of America or any State thereof or any other country or political
subdivision thereof or otherwise, and all common-law rights relating to the
foregoing, and (ii) the right to obtain all reissues, extensions or renewals of
the foregoing (collectively referred to as the “Trademark”);

 

Amended and Restated Security Agreement, Page 3

 

 

(b)          all trademark licenses for the grant by or to such Grantor of any
right to use any trademark, including each trademark license referred to in Item
B of Schedule IV; and

 

(c)          all of the goodwill of the business connected with the use of, and
symbolized by the items described in, clause (a), and to the extent applicable
clause (b);

 

(d)          the right to sue third parties for past, present and future
infringements of any Trademark Collateral described in clause (a) and, to the
extent applicable, clause (b); and

 

(e)          all Proceeds of, and rights associated with, the foregoing,
including any claim by such Grantor against third parties for past, present or
future infringement or dilution of any Trademark, Trademark registration or
Trademark license, or for any injury to the goodwill associated with the use of
any such Trademark or for breach or enforcement of any Trademark license and all
rights corresponding thereto throughout the world.

 

“Trade Secrets Collateral” means all common law and statutory trade secrets and
all other confidential, proprietary or useful information and all know-how
obtained by or used in or contemplated at any time for use in the business of a
Grantor (all of the foregoing being collectively called a “Trade Secret”),
whether or not such Trade Secret has been reduced to a writing or other tangible
form, including all Documents and things embodying, incorporating or referring
in any way to such Trade Secret, all Trade Secret licenses, including each Trade
Secret license referred to in Schedule VI, and including the right to sue for
and to enjoin and to collect damages for the actual or threatened
misappropriation of any Trade Secret and for the breach or enforcement of any
such Trade Secret license.

 

“Uncommitted Facility Agent” means Rabobank as Agent under the Uncommitted
Credit Agreement dated as of the date hereof among the Company, the lenders
party thereto and the Uncommitted Facility Agent.

 

“Uncommitted Facility Security Agreement” means the Security Agreement dated as
of the date hereof among the Grantors and the Uncommitted Facility Agent (as
amended, supplemented or otherwise modified from time to time).

 

1.02         Credit Agreement Definitions. Unless otherwise defined herein or
the context otherwise requires, terms used in this Security Agreement, including
its preamble and recitals, have the meanings provided in the Credit Agreement.

 

1.03         UCC Definitions. When used herein the terms Accessions, Account,
Certificated Securities, Chattel Paper, Commercial Tort Claim, Commodity
Account, Commodity Contract, Deposit Account, Document, Electronic Chattel
Paper, Equipment, Goods, Instrument, Inventory, Investment Property,
Letter-of-Credit Rights, Payment Intangible, Proceeds, Promissory Notes,
Securities Account, Security Entitlement, Supporting Obligations and
Uncertificated Securities have the meaning provided in Article 8 or Article 9,
as applicable, of the Uniform Commercial Code as from time to time in effect in
the State of New York (the “UCC”). Letter of Credit has the meaning provided in
Section 5-102 of the UCC.

 

Section 2

SECURITY INTEREST

 

2.01         Grant of Security Interest. Each Grantor hereby grants to the
Agent, for its benefit and the ratable benefit of each other Secured Party, a
continuing security interest in all of such Grantor’s following property,
whether now or hereafter existing, owned or acquired by such Grantor, and
wherever located, (collectively, the “Collateral”):

 

Amended and Restated Security Agreement, Page 4

 

 

(a)          Accounts;

 

(b)          Chattel Paper;

 

(c)          Commercial Tort Claims listed on Item I of Schedule II (as such
schedule may be amended or supplemented from time to time);

 

(d)          Deposit Accounts (including, without limitation, each Collateral
Account);

 

(e)          Documents;

 

(f)           General Intangibles;

 

(g)          Goods;

 

(h)          Inventory;

 

(i)           Equipment;

 

(j)           Instruments;

 

(k)         Investment Property;

 

(l)          Letter-of-Credit Rights and Letters of Credit;

 

(m)         Supporting Obligations;

 

(n)          all books, records, writings, databases, information and other
property relating to, used or useful in connection with, evidencing, embodying,
incorporating or referring to, any of the foregoing in this Section;

 

(o)          all Accessions to and Proceeds of the foregoing and, to the extent
not otherwise included, (i) all payments under insurance (whether or not the
Agent is the loss payee thereof) and (ii) all tort claims; and

 

(p)          all other property and rights of every kind and description and
interests therein.

 

Notwithstanding the foregoing, “Collateral” shall not include:

 

(i)          such Grantor’s real property interests (including fee real estate,
leasehold interests and fixtures);

 

(ii)         any General Intangibles or other rights arising under any contracts
(other than Accounts or the proceeds thereof), instruments, licenses or other
documents as to which the grant of a security interest would (A) constitute a
violation of a valid and enforceable restriction in favor of a third party on
such grant, unless and until any required consents shall have been obtained
(other than to the extent that any such restriction would be rendered
ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any
successor provision or provisions) of any relevant jurisdiction or any other
applicable law or principles of equity) or (B) give any other party to such
contract, instrument, license or other document the right to terminate its
obligations thereunder (other than to the extent that any such right would be
rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the
UCC (or any successor provision or provisions) of any relevant jurisdiction or
any other applicable law or principles of equity); provided that such security
interest shall attach immediately at such time as the condition causing such
violation or termination shall be remedied and, to the extent severable, shall
attach immediately to any portion of such Property that does not result in any
of the consequences specified in clause (A) or (B) of this paragraph, including
any Proceeds of such property;

 

Amended and Restated Security Agreement, Page 5

 

 

(iii)        Investment Property consisting of Capital Securities of a foreign
Subsidiary of such Grantor in excess of 65% of the total combined voting power
of all Capital Securities of such foreign Subsidiary, provided that, if, such
Grantor determines, in its sole discretion, that as a result of any change in,
or the introduction, adoption, effectiveness or interpretation of, tax laws,
rules, regulations, directives or guidelines of the United States of America
after the date of this Security Agreement, the grant of security interests and
Liens by such Grantor in respect of any additional Capital Securities of a
foreign Subsidiary of such Grantor to the Agent, for its benefit and the ratable
benefit of each other Secured Party, under this Security Agreement would not
reasonably be expected to result in an increase in the tax liabilities of such
Grantor over what such liabilities would have been without such security
interests and Liens, then, promptly after the change in, or the introduction,
adoption, effectiveness or interpretation of, any such laws, rules, regulations,
directives or guidelines, all such additional Capital Securities shall
automatically, without further action, be deemed to be and shall be subject to
the security interests and Liens granted under this Security Agreement;

 

(iv)        any asset, the granting of a security interest in which would be
void or illegal under any Law, or pursuant thereto would result in, or permit
the termination of, such asset (other than to the extent that any such law, rule
or regulation would be rendered ineffective pursuant to Sections 9-406, 9-407,
9-408 or 9-409 of the UCC (or any successor provision or provisions) of any
relevant jurisdiction or any other applicable law or principles of equity);
provided that such security interest shall attach immediately at such time as
the condition causing such illegality or unenforceability shall be remedied and,
to the extent severable, shall attach immediately to any portion of such
Property that does not result in any of such consequences, including any
Proceeds of such property; and

 

(v)         such Grantor's interests in 6900 Quad Avenue, LLC, a Delaware
limited liability company.

 

2.02        Security for Obligations. This Security Agreement and the Collateral
in which the Agent for the benefit of the Secured Parties is granted a security
interest hereunder by the Grantors secure the payment and performance of all of
the Obligations (other than Excluded Swap Obligations).

 

2.03        Grantors Remains Liable. Anything herein to the contrary
notwithstanding:

 

(a)          the Grantors will remain liable under the contracts and agreements
included in the Collateral to the extent set forth therein, and will perform all
of their duties and obligations under such contracts and agreements to the same
extent as if this Security Agreement had not been executed;

 

(b)          the exercise by the Agent of any of its rights hereunder will not
release any Grantor from any of its duties or obligations under any such
contracts or agreements included in the Collateral; and

 

Amended and Restated Security Agreement, Page 6

 

 

(c)          no Secured Party will have any obligation or liability under any
contracts or agreements included in the Collateral by reason of this Security
Agreement, nor will any Secured Party be obligated to perform any of the
obligations or duties of any Grantor thereunder or to take any action to collect
or enforce any claim for payment assigned hereunder.

 

2.04         Distributions on Pledged Shares. If any Distribution with respect
to any Capital Securities pledged hereunder is paid (unless prohibited by
Section 8.13 of the Credit Agreement), such Distribution or payment may be paid
directly to the applicable Grantor. If any Distribution is made in contravention
of Section 8.13 of the Credit Agreement, such Grantor shall hold the same
segregated and in trust for the Agent until paid to the Agent in accordance with
Section 4.01(c).

 

2.05         Security Interest Absolute, etc. This Security Agreement shall in
all respects be a continuing, absolute, unconditional and irrevocable grant of
security interest, and shall remain in full force and effect until the later of
(x) the Revolving Credit Commitment Termination Date and (y) the payment in full
in cash of the Obligations, the expiration or termination of all Letters of
Credit issued under the Credit Agreement (other than Letters of Credit that have
been Cash Collateralized pursuant to Section 2.11(b)(ii) of the Credit
Agreement) and the irrevocable termination of all Commitments thereunder. All
rights of the Secured Parties and the security interests granted to the Agent
(for its benefit and the ratable benefit of each Secured Party) hereunder, and
all obligations of the Grantors hereunder, shall, in each case, be absolute,
unconditional and irrevocable irrespective of:

 

(a)          any lack of validity, legality or enforceability of any Basic
Document;

 

(b)          the failure of any Secured Party (i) to assert any claim or demand
or to enforce any right or remedy against any Obligor or any other Person
(including any other Grantor) under the provisions of any Basic Document or
otherwise, or (ii) to exercise any right or remedy against any other guarantor
(including any other Grantor) of, or collateral securing, any Obligations;

 

(c)          any change in the time, manner or place of payment of, or in any
other term of, all or any part of the Obligations, or any other extension,
compromise or renewal of any Obligations;

 

(d)          any reduction, limitation, impairment or termination of any
Obligations for any reason, including any claim of waiver, release, surrender,
alteration or compromise, and shall not be subject to (and each Grantor hereby
waives any right to or claim of) any defense or setoff, counterclaim, recoupment
or termination whatsoever by reason of the invalidity, illegality,
nongenuineness, irregularity, compromise, unenforceability of, or any other
event or occurrence affecting, any Obligations or otherwise;

 

(e)          any amendment to, rescission, waiver, or other modification of, or
any consent to or departure from, any of the terms of any Basic Document;

 

(f)          any addition, exchange or release of any Collateral or of any
Person that is (or will become) a Grantor (including the Grantors hereunder) of
the Obligations, or any surrender or non-perfection of any collateral, or any
amendment to or waiver or release or addition to, or consent to or departure
from, any other guaranty held by any Secured Party securing any of the
Obligations; or

 

(g)          any other circumstance which might otherwise constitute a defense
available to, or a legal or equitable discharge of, any Obligor, any surety or
any guarantor.

 

Amended and Restated Security Agreement, Page 7

 

 

2.06         Postponement of Subrogation. Each Grantor agrees that it will not
exercise any rights against another Grantor which it may acquire by way of
rights of subrogation under any Basic Document to which it is a party. No
Grantor shall seek or be entitled to seek any contribution or reimbursement from
any Obligor, in respect of any payment made under any Basic Document or
otherwise, until following the later of (x) the Revolving Credit Commitment
Termination Date and (y) the payment in full in cash of the Obligations, the
expiration or termination of all Letters of Credit issued under the Credit
Agreement (other than Letters of Credit that have been Cash Collateralized
pursuant to Section 2.11(b)(ii) of the Credit Agreement) and the irrevocable
termination of all Commitments thereunder shall have occurred. Any amount paid
to such Grantor on account of any such subrogation rights prior to the later of
(x) the Revolving Credit Commitment Termination Date and (y) the payment in full
in cash of the Obligations, the expiration or termination of all Letters of
Credit issued under the Credit Agreement (other than Letters of Credit that have
been Cash Collateralized pursuant to Section 2.11(b)(ii) of the Credit
Agreement) and the irrevocable termination of all Commitments thereunder, shall
be held in trust for the benefit of the Secured Parties and shall immediately be
paid and turned over to the Agent for the benefit of the Secured Parties in the
exact form received by such Grantor (duly endorsed in favor of the Agent, if
required), to be credited and applied against the Obligations, whether matured
or unmatured, in accordance with Section 6.01; provided that if such Grantor has
made payment to the Secured Parties of all or any part of the Obligations and
the later of (x) the Revolving Credit Commitment Termination Date and (y) the
payment in full in cash of the Obligations, the expiration or termination of all
Letters of Credit issued under the Credit Agreement (other than Letters of
Credit that have been Cash Collateralized pursuant to Section 2.11(b)(ii) of the
Credit Agreement) and the irrevocable termination of all Commitments thereunder
has occurred, then at such Grantor’s request, the Agent (on behalf of the
Secured Parties) will, at the expense of such Grantor, execute and deliver to
such Grantor appropriate documents (without recourse and without representation
or warranty) necessary to evidence the transfer by subrogation to such Grantor
of an interest in the Obligations resulting from such payment. In furtherance of
the foregoing, at all times prior to the later of (x) the Revolving Credit
Commitment Termination Date and (y) the payment in full in cash of the
Obligations, the expiration or termination of all Letters of Credit issued under
the Credit Agreement (other than Letters of Credit that have been Cash
Collateralized pursuant to Section 2.11(b)(ii) of the Credit Agreement) and the
irrevocable termination of all Commitments thereunder, such Grantor shall
refrain from taking any action or commencing any proceeding against any Obligor
(or its successors or assigns, whether in connection with a bankruptcy
proceeding or otherwise) to recover any amounts in respect of payments made
under this Security Agreement to any Secured Party.

 

Section 3

REPRESENTATIONS AND WARRANTIES

 

In order to induce the Secured Parties to enter into the Credit Agreement and
make credit extensions thereunder, and to induce the Secured Parties to make
other financial accommodations secured by this Security Agreement, the Grantors
represent and warrant to each Secured Party as set forth below.

 

3.01         As to Capital Securities of the Subsidiaries, Investment Property.

 

(a)          With respect to any direct Subsidiary of any Grantor that is:

 

(i)          a corporation, business trust, joint stock company or similar
Person, all Capital Securities issued by such Subsidiary are duly authorized and
validly issued, fully paid and non-assessable, and represented by a certificate;
and

 

Amended and Restated Security Agreement, Page 8

 

 

(ii)         a partnership or limited liability company, no Capital Securities
issued by such Subsidiary (A) are dealt in or traded on securities exchanges or
in securities markets, (B) expressly provide that such Capital Securities are a
security governed by Article 8 of the UCC or (C) are held in a Securities
Account, except, with respect to this clause (a)(ii), Capital Securities (x) for
which the Agent is the registered owner or (y) with respect to which the issuer
has agreed in an authenticated record with such Grantor and the Agent to comply
with any instructions of the Agent without the consent of such Grantor.

 

(b)          The percentage of the issued and outstanding Capital Securities of
each Subsidiary pledged by each Grantor hereunder is as set forth on Schedule I.

 

3.02         Grantors’ Names, Locations, etc.

 

(a)          The jurisdiction in which each Grantor is located for purposes of
Sections 9-301 and 9-307 of the UCC is set forth in Item A of Schedule II.

 

(b)          Each location a secured party would have filed a UCC financing
statement since June 19, 2009 to perfect a security interest in Equipment,
Inventory and General Intangibles owned by each Grantor is set forth in Item B
of Schedule II.

 

(c)          As of the Closing Date, the Grantors do not have any trade names
other than those set forth in Item C of Schedule II hereto.

 

(d)          As of the Closing Date, during the four months preceding the date
hereof, no Grantors have been known by any legal name different from the one set
forth on the signature page hereto, nor has such Grantor been the subject of any
merger or other corporate reorganization, except as set forth in Item D of
Schedule II hereto.

 

(e)          Each Grantor’s federal taxpayer identification number is (and,
during the four months preceding the date hereof, such Grantor has not had a
federal taxpayer identification number different from that) set forth in Item E
of Schedule II hereto.

 

(f)          As of the Closing Date, no Grantor is a party to any federal, state
or local government contract except as set forth in Item F of Schedule II
hereto.

 

(g)          As of the Closing Date, no Grantor maintains any Deposit Accounts,
Securities Accounts or Commodity Accounts with any Person, in each case, except
as set forth on Item G of Schedule II.

 

(h)          As of the Closing Date, no Grantor is the beneficiary of any
Letters of Credit, except as set forth on Item H of Schedule II.

 

(i)          As of the Closing Date, no Grantor has Commercial Tort Claims,
except as set forth on Item I of Schedule II.

 

(j)          The name set forth on the signature page attached hereto is the
true and correct legal name (as defined in the UCC) of each Grantor.

 

(k)          As of the Closing Date, no third party has possession of any
Inventory or Equipment except for Inventory in transit and Inventory held by the
Persons designated on Item J of Schedule II.

 

Amended and Restated Security Agreement, Page 9

 

 

3.03         Ownership, No Liens, etc. Each Grantor owns its Collateral free and
clear of any Lien, except for any security interest (a) created by this Security
Agreement and (b) that is a Permitted Lien. No effective UCC financing statement
or other filing similar in effect covering all or any part of the Collateral is
on file in any recording office, except those filed in favor of the Agent
relating to this Security Agreement, Permitted Liens or as to which a duly
authorized termination statement relating to such UCC financing statement or
other instrument has been delivered to the Agent on or after the Closing Date.

 

3.04         Possession of Inventory, Control; etc.

 

(a)          Each Grantor has, and agrees that it will maintain, exclusive
possession of its Documents, Instruments, Promissory Notes, Goods, Equipment and
Inventory, other than (i) Equipment and Inventory in transit in the ordinary
course of business, (ii) Equipment and Inventory that is in the possession or
control of a warehouseman, bailee, agent or other Person in the Grantor’s
ordinary course of business and (iii) Documents, Instruments or Promissory Notes
that have been delivered to the Agent pursuant to Section 3.05. In the case of
Equipment or Inventory described in clause (ii) above, no lessor or warehouseman
of any premises or warehouse upon or in which such Equipment or Inventory is
located has: (i) issued any warehouse receipt, other receipt in the nature of a
warehouse receipt or other Document in respect of any such Equipment or
Inventory except (x) non-negotiable Documents (which Documents, if the Inventory
covered thereby is included in the Borrowing Base, have been issued in the name
of and delivered to the Grantor or the Agent) and (y) negotiable Documents
(which Documents, if the Inventory covered thereby is included in the Borrowing
Base, have been issued and duly negotiated to the Grantor or the Agent or to
order, blank endorsed, and in the possession of the Grantor or the Agent), (ii)
received notification of any secured party’s interest (other than the security
interest granted hereunder or any Lien permitted under Section 8.06(j) of the
Credit Agreement) in any such Equipment or Inventory or (iii) any Lien on any
such Equipment or Inventory except, Permitted Borrowing Base Liens.

 

(b)          Each Grantor is the sole entitlement holder of its Deposit,
Commodity and Security Accounts and no other Person (other than the Agent
pursuant to this Security Agreement or an Account Control Agreement or any other
Person with respect to Permitted Liens) has control or possession of, or any
other interest in, any of its Deposit, Commodity and Security Accounts or any
other securities or property credited thereto.

 

(c)          As of the Closing Date, except for the Persons designated on
Schedule II who hold Collateral in the capacity designated thereon and any other
Person hereafter identified pursuant to Section 4.07, no Person other than Agent
has possession or control of any of its Collateral, except as permitted under
the Credit Agreement or by Sections 4.07 or 7.11.

 

3.05         Negotiable Documents, Instruments and Chattel Paper. Except as
permitted under the Credit Agreement or by Sections 2.01, 4.03, 4.07 or 7.11,
each Grantor has delivered to the Agent possession of all originals of all
Documents, Instruments, Promissory Notes, and tangible Chattel Paper owned or
held by such Grantor on the Closing Date.

 

3.06         Intellectual Property Collateral. Except as disclosed on Schedules
III through V, with respect to any Intellectual Property Collateral:

 

(a)          such Intellectual Property Collateral is valid, subsisting,
unexpired and enforceable and has not been abandoned or adjudged invalid or
unenforceable, in whole or in part except as could not be expected to have a
Material Adverse Effect;

 

Amended and Restated Security Agreement, Page 10

 

 

(b)          such Grantor is the sole and exclusive owner of the entire and
unencumbered right, title and interest in and to such Intellectual Property
Collateral and no claim has been made that the use of such Intellectual Property
Collateral does or may, conflict with, infringe, misappropriate, dilute, misuse
or otherwise violate any of the rights of any third party;

 

(c)          such Grantor has made all necessary filings and recordations to
protect its interest in such Intellectual Property Collateral material to its
business, including recordations of all of its interests in the Patent
Collateral and Trademark Collateral material to its business in the United
States Patent and Trademark Office and in corresponding offices throughout the
world, and its claims to the Copyright Collateral in the United States Copyright
Office and in corresponding offices throughout the world;

 

(d)          such Grantor has taken all reasonable steps to safeguard its Trade
Secrets and to its knowledge (A) none of the Trade Secrets of such Grantor has
been used, divulged, disclosed or appropriated for the benefit of any other
Person other than such Grantor; (B) no employee, independent contractor or agent
of such Grantor has misappropriated any Trade Secrets of any other Person in the
course of the performance of his or her duties as an employee, independent
contractor or agent of such Grantor; and (C) no employee, independent contractor
or agent of such Grantor is in default or breach of any term of any employment
agreement, non-disclosure agreement, assignment of inventions agreement or
similar agreement or contract relating in any way to the protection, ownership,
development, use or transfer of such Grantor’s Intellectual Property Collateral;

 

(e)          to such Grantor’s knowledge, no third party is infringing upon any
Intellectual Property owned or used by such Grantor in any material respect, or
any of its respective licensees;

 

(f)           no settlement or consents, covenants not to sue, nonassertion
assurances, or releases have been entered into by such Grantor or to which such
Grantor is bound that adversely affects its rights to own or use any
Intellectual Property except as would not have a Material Adverse Effect;

 

(g)          such Grantor has not made a previous assignment, sale, transfer or
agreement constituting a present or future assignment, sale or transfer of any
Intellectual Property for purposes of granting a security interest or as
Collateral that has not been terminated or released;

 

(h)          such Grantor uses adequate standards of quality in the manufacture,
distribution, and sale of all products sold and in the provision of all services
rendered under or in connection with all Trademarks and has taken all
commercially reasonable action necessary to insure that all licensees of the
Trademarks owned by such Grantor use such adequate standards of quality;

 

(i)           the consummation of the transactions contemplated by the Credit
Agreement and this Security Agreement will not result in the termination or
material impairment of any of the Intellectual Property Collateral;

 

(j)           such Grantor owns directly or is entitled to use by license or
otherwise, all Patents, Trademarks, Trade Secrets, Copyrights, mask works,
licenses, technology, know-how, processes and rights with respect to any of the
foregoing used in, necessary for or of importance to the conduct of such
Grantor’s business; and

 

Amended and Restated Security Agreement, Page 11

 

 

(k)          the Intellectual Property Collateral disclosed on Schedules III
through V is not material to the operations or business of any Grantor, is of
negligible economic value to the Grantors and its value is otherwise not
material.

 

3.07         Validity, etc.

 

(a)          This Security Agreement creates a valid security interest in the
Collateral securing the payment of the Obligations.

 

(b)          Except as otherwise provided in Section 4.07, each Grantor has
taken all actions necessary or required under the Basic Documents to perfect the
Agent’s security interest with respect to the Collateral.

 

(c)          Except as otherwise provided in Section 4.07, each Grantor has
taken all actions necessary to obtain control of the Collateral as provided in
Sections 9-104, 9-105, 9-106 and 9-107 of the UCC.

 

(d)          Upon the filing of the UCC-1 financing statements in the filing
office of such Grantor’s jurisdiction of organization listed in Item A of
Schedule II (collectively, the “Filing Statements”) with the appropriate
agencies therefor the security interests created under this Security Agreement
shall constitute a perfected security interest in the Collateral described on
such Filing Statements in favor of the Agent on behalf of the Secured Parties to
the extent that a security interest therein may be perfected by filing pursuant
to the relevant UCC, prior to all other Liens, except for (i) in the case of
Collateral included in the Borrowing Base (as defined in the Credit Agreement),
Permitted Borrowing Base Liens and (ii) in the case of all other assets of each
Grantor, Permitted Liens (in each case (under clauses (i) and (ii)) such
security interest shall be second in priority of right only to the Permitted
Liens until the obligations secured by such Permitted Liens have been
satisfied).

 

3.08         Authorization, Approval, etc. Except as have been obtained or made
and are in full force and effect, no authorization, approval or other action by,
and no notice to or filing with, any Governmental Authority or any other third
party is required either:

 

(a)          for the grant by the Grantors of the security interest granted
hereby or for the execution, delivery and performance of this Security Agreement
by the Grantors;

 

(b)          for the perfection or maintenance of the security interests
hereunder including the first priority (subject to Permitted Liens) nature of
such security interest (except with respect to the Filing Statements or, with
respect to Intellectual Property Collateral material to any Grantor’s business,
the recordation of any agreements with the U.S. Patent and Trademark Office or
the U.S. Copyright Office) or the exercise by the Agent of its rights and
remedies hereunder; or

 

(c)          for the exercise by the Agent of the voting or other rights
provided for in this Security Agreement, or, except (i) with respect to any
securities issued by a Subsidiary of a Grantor, as may be required in connection
with a disposition of such securities by laws affecting the offering and sale of
securities generally, the remedies in respect of the Collateral pursuant to this
Security Agreement and (ii) any “change of control” or similar filings required
by state licensing agencies.

 

3.09         Best Interests. It is in the best interests of each Grantor (other
than the Company) to execute this Security Agreement inasmuch as such Grantor
will, as a result of being a Subsidiary of the Company, derive substantial
direct and indirect benefits from the Loans and other extensions of credit
secured hereby and each Grantor agrees that the Secured Parties are relying on
this representation in agreeing to make such Loans and other extensions of
credit.

 

Amended and Restated Security Agreement, Page 12

 

 

3.10        Titled Equipment, etc. No Grantor owns any: (i) Equipment for which
a certificate of title has been issued, (ii) vessels documented under Chapter
121, Title 46, United States Code (the Ship Mortgage Act) or for which an
application for documentation is pending; (iii) rail cars nor (iv) aircraft.

 

3.11        Value of Excluded Property. The aggregate book value of the assets
excluded from the Collateral under the provisions of clauses (ii) and (iv) of
Section 2.01 does not exceed $500,000 as of the Closing Date.

 

Section 4

COVENANTS

 

Each Grantor covenants and agrees that, at all times prior to the later of (x)
the Revolving Credit Commitment Termination Date and (y) the payment in full in
cash of the Obligations (other than any contingent obligations for which no
claim has been made or asserted), the expiration or termination of all Letters
of Credit issued under the Credit Agreement (other than Letters of Credit that
have been Cash Collateralized pursuant to Section 2.11(b)(ii) of the Credit
Agreement) and the irrevocable termination of all Commitments thereunder, such
Grantor will perform, comply with and be bound by the obligations set forth
below.

 

4.01        As to Investment Property, etc.

 

(a)          Capital Securities of Subsidiaries. No Grantor will allow any of
its Subsidiaries

 

(i)          that is a corporation, business trust, joint stock company or
similar Person, to issue Uncertificated Securities;

 

(ii)         that is a partnership or limited liability company, to (A) issue
Capital Securities that are to be dealt in or traded on securities exchanges or
in securities markets, (B) expressly provide in its Governing Documents that its
Capital Securities are securities governed by Article 8 of the UCC, or (C) place
such Subsidiary’s Capital Securities in a Securities Account; and

 

(iii)        to issue Capital Securities in addition to or in substitution for
the Capital Securities pledged hereunder, except to such Grantor (and such
Capital Securities are immediately pledged and delivered to the Agent pursuant
to the terms of this Security Agreement).

 

(b)          Continuous Pledge. Each Grantor will (subject to the terms of the
Credit Agreement and Sections 3.04(a), 4.07 and 7.11) deliver to the Agent and
at all times keep pledged to the Agent pursuant hereto, on a first-priority,
perfected basis (subject to the terms of the Intercreditor Agreement and Section
2.01) all Payment Intangibles to the extent they are evidenced by a Document,
Instrument, Promissory Note or Chattel Paper, and all interest and principal
with respect to such Payment Intangibles, and all Proceeds and rights from time
to time received by or distributable to such Grantor in respect of any of the
foregoing Collateral. Each Grantor agrees that, subject to the terms of the
Credit Agreement and subject to Sections 2.01, 3.04(a), 4.07 and 7.11, it will,
promptly following receipt thereof, deliver to the Agent possession of all
originals of negotiable Documents, Instruments, Promissory Notes and Chattel
Paper that it acquires following the Closing Date.

 

Amended and Restated Security Agreement, Page 13

 

 

(c)          Voting Rights; Dividends, etc. All dividends, Distributions,
interest, principal, cash payments, Payment Intangibles and Proceeds that may at
any time and from time to time be held by such Grantor, but which such Grantor
is then obligated to deliver to the Agent, shall, until delivery to the Agent,
be held by such Grantor separate and apart from its other property in trust for
the Agent. The Agent agrees that unless a Specified Default shall exist and the
Agent shall have given the notice referred to in clause (b), such Grantor will
have the exclusive voting power with respect to any Investment Property
constituting Collateral and the Agent will, upon the written request of such
Grantor, promptly deliver such proxies and other documents, if any, as shall be
reasonably requested by such Grantor which are necessary to allow such Grantor
to exercise that voting power; provided that no vote shall be cast, or consent,
waiver, or ratification given, or action taken by such Grantor that would impair
any such Collateral or be inconsistent with or violate any provision of any
Basic Document.

 

4.02         Change of Name, etc. No Grantor will change its name or place of
incorporation or organization or federal taxpayer identification number except
upon 30 days’ prior written notice to the Agent.

 

4.03         As to Accounts.

 

(a)          Each Grantor shall have the right to collect all Accounts so long
as no Specified Default exists.

 

(b)          Each Grantor agrees, promptly upon receipt of notice of the
existence of a Specified Default from the Agent and without any request therefor
by the Agent, so long as such Specified Default shall continue, to deliver
(properly endorsed where required hereby or requested by the Agent) to the Agent
interest, principal, and all Proceeds of the Collateral, in each case thereafter
received by such Grantor, all of which shall be held by the Agent as additional
Collateral.

 

(c)          Following (i) the occurrence and continuance of a Specified Default
and (ii) the delivery of notice pursuant to clause (b), the Agent shall have the
right to apply any amount in the Collateral Account to the payment of any
Obligations which are due and payable.

 

(d)          With respect to each of the Collateral Account, it is hereby
confirmed and agreed that (i) deposits in such Collateral Account are subject to
a security interest as contemplated hereby, (ii) such Collateral Account shall
be under the control of the Agent and (iii) during the continuance of a
Specified Default, the Agent shall have the right to withdraw funds from such
Collateral Account and solely apply such funds to repay the Obligations in
accordance with the Credit Agreement. For the avoidance of doubt, following the
waiver or cure of any Specified Default and so long as after giving effect
thereto no other Event of Default shall be continuing, to the extent that the
Agent shall not have previously applied any such funds to repay the Obligations,
the Agent shall, at the request of the Company, transfer, or shall be caused to
be transferred, to the Grantor all funds in the Collateral Account.

 

4.04         As to Grantors’ Use of Collateral.

 

(a)          Subject to clause (b), each Grantor (i) may in the ordinary course
of its business, at its own expense, sell, lease or furnish under the contracts
of service any of the Inventory normally held by such Grantor for such purpose,
and use and consume, in the ordinary course of its business, any raw materials,
work in process or materials normally held by such Grantor for such purpose,
(ii) will, at its own expense, endeavor to collect, as and when due, all amounts
due with respect to any of the Collateral, including the taking of such action
with respect to such collection as the Agent may request following the
occurrence of a Specified Default or, in the absence of such request, as such
Grantor may deem advisable, and (iii) may grant, in the ordinary course of
business, to any party obligated on any of the Collateral, any rebate, refund or
allowance to which such party may be lawfully entitled, and may accept, in
connection therewith, the return of Goods, the sale or lease of which shall have
given rise to such Collateral.

 

Amended and Restated Security Agreement, Page 14

 

 

(b)          At any time following the occurrence and during the continuance of
a Specified Default, whether before or after the maturity of any of the
Obligations, the Agent may (i) revoke any or all of the rights of each Grantor
set forth in clause (a), (ii) notify any parties obligated on any of the
Collateral to make payment to the Agent of any amounts due or to become due
thereunder and (iii) enforce collection of any of the Collateral by suit or
otherwise and surrender, release, or exchange all or any part thereof, or
compromise or extend or renew for any period (whether or not longer than the
original period) any indebtedness thereunder or evidenced thereby.

 

(c)          Upon request of the Agent following the occurrence and during the
continuance of a Specified Default, each Grantor will, at its own expense,
notify any parties obligated on any of the Collateral to make payment to the
Agent of any amounts due or to become due thereunder.

 

(d)          At any time following the occurrence and during the continuation of
a Specified Default, the Agent may endorse, in the name of such Grantor, any
item, howsoever received by the Agent, representing any payment on or other
Proceeds of any of the Collateral.

 

4.05         As to Intellectual Property Collateral. Each Grantor covenants and
agrees to comply with the following provisions as such provisions relate to any
Intellectual Property Collateral material to the operations or business of such
Grantor:

 

(a)          such Grantor will not (i) do or fail to perform any act whereby any
of the Patent Collateral may lapse or become abandoned or dedicated to the
public or unenforceable, (ii) permit any of its licensees to (A) fail to
continue to use any of the Trademark Collateral in order to maintain all of the
Trademark Collateral in full force free from any claim of abandonment for
non-use, (B) fail to maintain as in the past the quality of products and
services offered under all of the Trademark Collateral, (C) fail to employ all
of the Trademark Collateral registered with any federal or state or foreign
authority with an appropriate notice of such registration, (D) adopt or use any
other Trademark which is confusingly similar or a colorable imitation of any of
the Trademark Collateral, (E) use any of the Trademark Collateral registered
with any federal, state or foreign authority except for the uses for which
registration or application for registration of all of the Trademark Collateral
has been made or (F) do or permit any act or knowingly omit to do any act
whereby any of the Trademark Collateral may lapse or become invalid or
unenforceable, or (iii) do or permit any act or knowingly omit to do any act
whereby any of the Copyright Collateral or any of the Trade Secrets Collateral
may lapse or become invalid or unenforceable or placed in the public domain
except upon expiration of the end of an unrenewable term of a registration
thereof, unless, in the case of any of the foregoing requirements in clauses
(i), (ii) and (iii), such Grantor shall either (x) reasonably and in good faith
determine that any of such Intellectual Property Collateral is of negligible
economic value to such Grantor, or (y) the loss of the Intellectual Property
Collateral would not have a Material Adverse Effect on the business;

 

(b)          such Grantor shall promptly notify the Agent if it knows, or has
reason to know, that any application or registration relating to any material
item of the Intellectual Property Collateral may become abandoned or dedicated
to the public or placed in the public domain or invalid or unenforceable, or of
any adverse determination or development (including the institution of, or any
such determination or development in, any proceeding in the United States Patent
and Trademark Office, the United States Copyright Office or any foreign
counterpart thereof or any court) regarding such Grantor’s ownership of any of
the Intellectual Property Collateral, its right to register the same or to keep
and maintain and enforce the same;

 

Amended and Restated Security Agreement, Page 15

 

 

(c)          in no event will such Grantor or any of its agents, employees,
designees or licensees file an application for the registration of any
Intellectual Property Collateral with the United States Patent and Trademark
Office, the United States Copyright Office or any similar office or agency in
any other country or any political subdivision thereof, unless it promptly
informs the Agent, and upon request of the Agent (subject to the terms of the
Credit Agreement), executes and delivers all agreements, instruments and
documents as the Agent may request to evidence the Agent’s security interest in
such Intellectual Property Collateral;

 

(d)          such Grantor will take all necessary steps, including in any
proceeding before the United States Patent and Trademark Office, the United
States Copyright Office or (subject to the terms of the Credit Agreement) any
similar office or agency in any other country or any political subdivision
thereof, to maintain and pursue any application (and to obtain the relevant
registration) filed with respect to, and to maintain any registration of, the
Intellectual Property Collateral, including the filing of applications for
renewal, affidavits of use, affidavits of incontestability and opposition,
interference and cancellation proceedings and the payment of fees and taxes
(except to the extent that dedication, abandonment or invalidation is permitted
under the foregoing clause (a) or (b)); and

 

(e)          such Grantor will promptly execute and deliver to the Agent (as
applicable) a Patent Security Agreement, Trademark Security Agreement and/or
Copyright Security Agreement, as the case may be, in the forms of Exhibit A,
Exhibit B and Exhibit C hereto following its obtaining an interest in any such
Intellectual Property, and shall execute and deliver to the Agent any other
document required to acknowledge or register or perfect the Agent’s interest in
any part of such item of Intellectual Property Collateral unless such Grantor
shall determine in good faith (with the consent of the Agent) that any
Intellectual Property Collateral is of negligible economic value to such
Grantor.

 

4.06         As to Commercial Tort Claims. Each Grantor covenants and agrees
that, until the later of (x) the Revolving Credit Commitment Termination Date
and (y) the payment in full in cash of the Obligations, the expiration or
termination of all Letters of Credit issued under the Credit Agreement (other
than Letters of Credit that have been Cash Collateralized pursuant to Section
2.11(b)(ii) of the Credit Agreement) and the irrevocable termination of all
Commitments thereunder, with respect to any Commercial Tort Claim in excess of
$1,000,000 individually or in the aggregate hereafter arising, it shall deliver
to the Agent a supplement in form and substance reasonably satisfactory to the
Agent, together with all supplements to schedules thereto identifying such new
Commercial Tort Claims.

 

4.07         Further Assurances; Exceptions to Perfection. Each Grantor agrees
that, from time to time at its own expense, it will promptly execute and deliver
all further instruments and documents, and take all further action, that may be
necessary or that the Agent may reasonably request, in order to perfect,
preserve and protect any security interest granted or purported to be granted
hereby or to enable the Agent to exercise and enforce its rights and remedies
hereunder with respect to any Collateral. Without limiting the generality of the
foregoing, such Grantor will:

 

(a)          from time to time upon the reasonable request of the Agent,
promptly deliver to the Agent such stock powers, instruments and similar
documents, satisfactory in form and substance to the Agent, with respect to such
Collateral as the Agent may request and will, from time to time upon the request
of the Agent, after the occurrence and during the continuance of any Specified
Default, promptly transfer any securities constituting Collateral into the name
of any nominee designated by the Agent; subject to Sections 2.01, 3.04(a), 4.07
and 7.11, if any Collateral shall be evidenced by an Instrument, negotiable
Document, Promissory Note or tangible Chattel Paper, deliver and pledge to the
Agent hereunder such Instrument, negotiable Document, Promissory Note or
tangible Chattel Paper duly endorsed and accompanied by duly executed
instruments of transfer or assignment, all in form and substance satisfactory to
the Agent;

 

Amended and Restated Security Agreement, Page 16

 

 

(b)          take such actions as may be necessary or that the Agent may request
in order to perfect and preserve the security interests and other rights granted
or purported to be granted to the Agent hereby;

 

(c)          deliver to the Agent and at all times keep pledged to the Agent
pursuant hereto, on a first-priority, perfected basis (subject to the terms of
the Intercreditor Agreement), at the request of the Agent, all Investment
Property constituting Collateral and all interest and principal with respect to
Promissory Notes, and all Proceeds and rights from time to time received by or
distributable to such Grantor in respect of any of the foregoing Collateral;

 

(d)          not take or omit to take any action the taking or the omission of
which would result in any impairment or alteration of any obligation of the
maker of any Payment Intangible or other Instrument constituting Collateral;

 

(e)          not create any tangible Chattel Paper without placing a legend on
such tangible Chattel Paper reasonably acceptable to the Agent indicating that
the Agent has a security interest in such Chattel Paper;

 

(f)           furnish to the Agent, from time to time at the Agent’s reasonable
request, statements and schedules identifying the location of all Equipment and
Inventory;

 

(g)          without limitation of Section 8.03(f) of the Credit Agreement,
furnish to the Agent, from time to time at the Agent’s reasonable request,
statements and schedules further identifying and describing the Collateral and
such other reports in connection with the Collateral as the Agent may request,
all in reasonable detail;

 

(h)          use commercially reasonable efforts to obtain a lien subordination
or waiver agreement in a form reasonably approved by the Agent from the landlord
of each location that it or any of its Subsidiaries leases and at which any
Inventory is located and a mortgagee lien subordination or waiver in a form
reasonably approved by the Agent from each location it or any of its
Subsidiaries owns that is mortgaged to a third party;

 

(i)           use commercially reasonable efforts to obtain a lien
acknowledgement in a form reasonably acceptable to the Agent from each third
party warehouse at which any Inventory is customarily stored; and

 

(j)           do all things reasonably requested by the Agent in order to enable
the Agent to have and maintain control over the Collateral consisting of
Investment Property, Deposit Accounts, Letter-of-Credit-Rights and Electronic
Chattel Paper.

 

With respect to the foregoing and the grant of the security interest hereunder,
each Grantor hereby authorizes the Agent to file one or more financing or
continuation statements, and amendments thereto, relative to all or any part of
the Collateral. Each Grantor agrees that a carbon, photographic or other
reproduction of this Security Agreement or any UCC financing statement covering
the Collateral or any part thereof shall be sufficient as a UCC financing
statement where permitted by law. Each Grantor hereby authorizes the Agent to
file financing statements describing as the collateral covered thereby “all of
the debtor’s personal property or assets” or words to that effect,
notwithstanding that such wording may be broader in scope than the Collateral
described in this Security Agreement.

 

Amended and Restated Security Agreement, Page 17

 

 

Notwithstanding the foregoing or any other terms in any Basic Document, if no
Specified Default exists:

 

(i)          a Grantor may retain for collection in the ordinary course of
business checks representing proceeds of Accounts received in the ordinary
course of business;

 

(ii)         a Grantor may retain any letters of credit and money received or
held in the ordinary course of business;

 

(iii)        a Grantor may retain and utilize in the ordinary course of business
all dividends and interest paid in respect to any of the Capital Securities or
any other Investment Property;

 

(iv)        a Grantor may retain any Documents received and further negotiated
in the ordinary course of business (except for Documents required to be
delivered to the Agent with respect to Inventory included in the Borrowing
Base); and

 

(v)         a Grantor shall not be required to:

 

(A)         cause the Agent’s security interest to be noted on any certificate
of title evidencing any Equipment;

 

(B)         grant the Agent control over any Chattel Paper or Letter of Credit
Right;

 

(C)         grant the Agent control over any Security Account or Commodity
Account unless such Collateral is included in the Borrowing Base; or

 

(D)         take any action under the laws of any jurisdiction other than the
United States of America or any jurisdiction located therein to create, perfect
or protect the security interest of the Agent in any Intellectual Property
registered outside the United States of America.

 

If a Specific Default occurs and the Agent requests, then the Grantors shall
take such action as the Agent may reasonably request to perfect and protect the
security interests of the Agent in all of the Collateral including any of the
Collateral described in clauses (A) through (D) above.

 

4.08         Deposit Accounts, Securities Accounts and Commodities Accounts.
Following the occurrence and during the continuance of a Specified Default, at
the request of the Agent or the Required Banks, each Grantor will maintain all
of its operating deposit accounts only with the Agent, J.P. Morgan Chase Bank,
N.A., or with any depositary institution that has entered into an Account
Control Agreement in favor of the Agent. No Grantor will open any new operating
deposit accounts located in the United States (other than payroll accounts) not
in existence on the date hereof without the prior written consent (not to be
unreasonably withheld) of all Banks (other than, for the avoidance of doubt, any
Affiliate of an Issuing Bank which has issued a Letter of Credit pursuant to the
last sentence of the definition of Issuing Bank), and no Grantor will open any
new Commodity Accounts or Security Accounts located in the United States not in
existence on the date hereof unless such Grantor shall have given the Agent
thirty (30) days prior written notice thereof. When no Specified Default exists,
each Grantor may make purchases and sales of Investment Property in accordance
with the restrictions on investment set out in the Credit Agreement and, for the
avoidance of doubt, may make any and all withdrawals from its Deposit Accounts.
When a Specified Default exists and the Agent provides the Company notice, no
Grantor shall be authorized to make purchases and sales of the Investment
Property, be authorized to make any withdrawals from any Deposit Account and it
shall take such steps as Agent may reasonably request to give Agent control over
all Investment Property and Deposit Accounts. No Grantor will give any party
control over any Investment Property or Deposit Account.

 

Amended and Restated Security Agreement, Page 18

 

 

4.09         Equipment and Inventory. Each Grantor shall keep its Equipment and
Inventory in (or in transit to) the United States of America, Canada or
Australia, or in transit to Latin America or, upon thirty (30) days prior
written notice to the Agent, at such other places where all action required to
perfect and protect the Agent’s security interest in such Collateral with the
priority required by the Credit Agreement shall have been taken. Each Grantor
shall notify the Agent if it acquires after the Closing Date any vessel subject
to the Ship Mortgage Act of 1920 or any aircraft and, subject to Section 4.07,
shall take all action reasonably deemed necessary or desirable by the Agent to
create, perfect and protect its interest in such Collateral with the priority
required by the Credit Agreement.

 

4.10         Warehouse Receipts Non Negotiable. Each Grantor agrees that if any
warehouse receipt or receipt in the nature of a warehouse receipt is issued in
respect of any portion of the Collateral, such warehouse receipt or receipt in
the nature thereof shall not be negotiable unless such warehouse receipt or
receipt in the nature thereof is issued and duly negotiated to the Grantor or
the Agent or to order, blank endorsed, and in the possession of the Grantor or
the Agent.

 

4.11         Chattel Paper and Letters of Credit. Subject to the terms of the
Basic Documents and the Intercreditor Agreement, no Grantor will give any party
control over any Letter of Credit Right or electronic Chattel Paper.

 

Section 5

THE AGENT

 

5.01         Agent Appointed Attorney-in-Fact. Each Grantor hereby irrevocably
appoints the Agent its attorney-in-fact, with full authority in the place and
stead of such Grantor and in the name of such Grantor or otherwise, from time to
time in the Agent’s discretion, following the occurrence and during the
continuance of a Specified Default, to take any action and to execute any
instrument which the Agent may deem necessary or advisable to accomplish the
purposes of this Security Agreement, including:

 

(a)          to ask, demand, collect, sue for, recover, compromise, receive and
give acquittance and receipts for moneys due and to become due under or in
respect of any of the Collateral;

 

(b)          to receive, endorse, and collect any drafts or other Instruments,
Documents and Chattel Paper, in connection with clause (a) above;

 

(c)          to file any claims or take any action or institute any proceedings
which the Agent may deem necessary or desirable for the collection of any of the
Collateral or otherwise to enforce the rights of the Agent with respect to any
of the Collateral; and

 

(d)          to perform the affirmative obligations of such Grantor hereunder.

 

Each Grantor hereby acknowledges, consents and agrees that the power of attorney
granted pursuant to this Section is irrevocable and coupled with an interest.

 

5.02         Agent May Perform. If any Grantor fails to perform any agreement
contained herein or in any other Basic Document, the Agent may itself perform,
or cause performance of, such agreement, and the expenses of the Agent incurred
in connection therewith shall be payable by such Grantor pursuant to Section
11.03 of the Credit Agreement.

 

Amended and Restated Security Agreement, Page 19

 

 

5.03         Agent Has No Duty. The powers conferred on the Agent hereunder are
solely to protect its interest (on behalf of the Secured Parties) in the
Collateral and shall not impose any duty on it to exercise any such powers.
Except for reasonable care of any Collateral in its possession and the
accounting for moneys actually received by it hereunder, the Agent shall have no
duty as to any Collateral or responsibility for:

 

(a)          ascertaining or taking action with respect to calls, conversions,
exchanges, maturities, tenders or other matters relative to any Investment
Property, whether or not the Agent has or is deemed to have knowledge of such
matters, or

 

(b)          taking any necessary steps to preserve rights against prior parties
or any other rights pertaining to any Collateral.

 

5.04         Reasonable Care. The Agent is required to exercise reasonable care
in the custody and preservation of any of the Collateral in its possession;
provided that the Agent shall be deemed to have exercised reasonable care in the
custody and preservation of any of the Collateral, if it takes such action for
that purpose as each Grantor reasonably requests in writing at times other than
upon the occurrence and during the continuance of any Specified Default, but
failure of the Agent to comply with any such request at any time shall not in
itself be deemed a failure to exercise reasonable care.

 

Section 6

REMEDIES

 

6.01         Certain Remedies. If any Event of Default shall have occurred and
be continuing:

 

(a)          The Agent may, with the consent of the Required Banks, and, upon
request of the Required Banks, shall exercise in respect of the Collateral, in
addition to other rights and remedies provided for herein or otherwise available
to it, all the rights and remedies of a Secured Party on default under the UCC
(whether or not the UCC applies to the affected Collateral) and also may, with
the consent of the Required Banks, and, upon request of the Required Banks,
shall:

 

(i)          take possession of any Collateral not already in its possession
without demand and without legal process;

 

(ii)         require each Grantor to, and each Grantor hereby agrees that it
will, at its expense and upon request of the Agent forthwith, assemble all or
part of the Collateral as directed by the Agent and make it available to the
Agent at a place to be designated by the Agent that is reasonably convenient to
both parties;

 

(iii)        enter onto the property where any Collateral is located and take
possession thereof without demand and without legal process;

 

(iv)        without notice except as specified below, lease, license, sell or
otherwise dispose of the Collateral or any part thereof in one or more parcels
at public or private sale, at any of the Agent’s offices or elsewhere, for cash,
on credit or for future delivery, and upon such other terms as the Agent may
deem commercially reasonable. Each Grantor agrees that, to the extent notice of
sale shall be required by law, at least ten days’ prior notice to such Grantor
of the time and place of any public sale or the time after which any private
sale is to be made shall constitute reasonable notification. The Agent shall not
be obligated to make any sale of Collateral regardless of notice of sale having
been given. The Agent may adjourn any public or private sale from time to time
by announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned.

 

Amended and Restated Security Agreement, Page 20

 

 

(b)          All cash Proceeds received by the Agent in respect of any sale of,
collection from, or other realization upon, all or any part of the Collateral
shall be applied by the Agent as provided in the Credit Agreement (but subject
to the Intercreditor Agreement).

 

(c)          The Agent may, with the consent of the Required Banks, and, upon
request of the Required Banks, shall:

 

(i)          transfer all or any part of the Collateral into the name of the
Agent or its nominee, with or without disclosing that such Collateral is subject
to the Lien hereunder;

 

(ii)         notify the parties obligated on any of the Collateral to make
payment to the Agent of any amount due or to become due thereunder;

 

(iii)        withdraw, or cause or direct the withdrawal, of all funds with
respect to the Collateral Account;

 

(iv)        enforce collection of any of the Collateral by suit or otherwise,
and surrender, release or exchange all or any part thereof, or compromise or
extend or renew for any period (whether or not longer than the original period)
any obligations of any nature of any party with respect thereto;

 

(v)         endorse any checks, drafts, or other writings in any Grantor’s name
to allow collection of the Collateral;

 

(vi)        take control of any Proceeds of the Collateral; and

 

(vii)       execute (in the name, place and stead of any Grantor) endorsements,
assignments, stock powers and other instruments of conveyance or transfer with
respect to all or any of the Collateral.

 

6.02         Securities Laws.

 

(a)          If the Agent shall determine to exercise its right to sell all or
any portion of the Collateral pursuant to Section 6.01, each Grantor agrees
that, upon request of the Agent, each Grantor will, at its own expense:

 

(i)          execute and deliver, and cause (or, with respect to any issuer
which is not a Subsidiary of such Grantor, use its best efforts to cause) each
issuer of the Collateral contemplated to be sold and the directors and officers
thereof to execute and deliver, all such instruments and documents, and do or
cause to be done all such other acts and things, as may be necessary or, in the
opinion of the Agent, advisable to register such Collateral under the provisions
of the Securities Act of 1933, as from time to time amended (the “Securities
Act”), and cause the registration statement relating thereto to become effective
and to remain effective for such period as prospectuses are required by law to
be furnished, and to make all amendments and supplements thereto and to the
related prospectus which, in the opinion of the Agent, are necessary or
advisable, all in conformity with the requirements of the Securities Act and the
rules and regulations of the SEC applicable thereto;

 

(ii)         use its best efforts to exempt the Collateral under the state
securities or “Blue Sky” laws and to obtain all necessary governmental approvals
for the sale of the Collateral, as requested by the Agent;

 

(iii)        cause (or, with respect to any issuer that is not a Subsidiary of a
Grantor, use its best efforts to cause) each such issuer to make available to
its security holders, as soon as practicable, an earnings statement that will
satisfy the provisions of Section 11(a) of the Securities Act; and

 

Amended and Restated Security Agreement, Page 21

 

 

(iv)        do or cause to be done all such other acts and things as may be
necessary to make such sale of the Collateral or any part thereof valid and
binding and in compliance with applicable law.

 

(b)          Each Grantor acknowledges the impossibility of ascertaining the
amount of damages that would be suffered by the Agent or the Secured Parties by
reason of the failure by such Grantor to perform any of the covenants contained
in this Section and consequently agrees that, if such Grantor shall fail to
perform any of such covenants, it shall pay, as liquidated damages and not as a
penalty, an amount equal to the value (as determined by the Agent) of such
Collateral on the date the Agent shall demand compliance with this Section.

 

6.03         Compliance with Restrictions. Each Grantor agrees that in any sale
of any of the Collateral whenever an Event of Default exists, the Agent is
hereby authorized to comply with any limitation or restriction in connection
with such sale as it may be advised by counsel is necessary in order to avoid
any violation of applicable law (including compliance with such procedures as
may restrict the number of prospective bidders and purchasers, require that such
prospective bidders and purchasers have certain qualifications, and restrict
such prospective bidders and purchasers to Persons who will represent and agree
that they are purchasing for their own account for investment and not with a
view to the distribution or resale of such Collateral), or in order to obtain
any required approval of the sale or of the purchaser by any Governmental
Authority or official, and such Grantor further agrees that such compliance
shall not result in such sale being considered or deemed not to have been made
in a commercially reasonable manner, nor shall the Agent be liable nor
accountable to such Grantor for any discount allowed by the reason of the fact
that such Collateral is sold in compliance with any such limitation or
restriction.

 

6.04         Protection of Collateral. The Agent may from time to time, at its
option, perform any act which any Grantor fails to perform with respect to the
maintenance, preservation and protection of the Collateral after being requested
in writing so to perform (it being understood that no such request need be given
after the occurrence and during the continuance of an Event of Default) and the
Agent may from time to time take any other action which the Agent deems
necessary for the maintenance, preservation or protection of any of the
Collateral or of its security interest therein.

 

6.05         Standards for Exercising Remedies. To the extent that applicable
law imposes duties on Agent to exercise remedies in a commercially reasonable
manner, each Grantor acknowledges and agrees that it is not commercially
unreasonable for Agent: (a) to fail to incur expenses reasonably deemed
significant by Agent to prepare any Collateral for disposition or otherwise to
complete raw material for work-in-process into finished goods or other finished
products for disposition; (b) to fail to obtain third party consents for access
to Collateral to be disposed of, or to obtain or if not required by other law,
to fail to obtain governmental or third party consents for the collection or
disposition of the Collateral to be collected or disposed of; (c) to fail to
exercise collection remedies against account debtors or other persons obligated
on Collateral or to remove Liens on or any adverse claims against the
Collateral; (d) to exercise collection remedies against account debtors and
other persons obligated on Collateral directly or through the use of collection
agencies and other collection specialists; (e) to advertise dispositions of
Collateral through publications or media of general circulation, whether or not
the Collateral is of a specialized nature; (f) to contact other persons, whether
or not in the same business as Grantor, for expressions of interest in acquiring
all or any portion of the Collateral; (g) to hire one or more professional
auctioneers to assist in the disposition of Collateral, whether or not the
Collateral is of a specialized nature; (h) to dispose of Collateral by utilizing
Internet sites that provide for the auction of assets of the types included in
the Collateral or that have the reasonable capability of doing so, or that match
buyers and sellers of assets; (i) to dispose of assets in wholesale rather than
retail markets; (j) to disclaim disposition warranties; (k) to purchase
insurance or credit enhancements to insure Agent against risks of loss,
collection or disposition of Collateral or to provide Agent a guaranteed return
from the collection or disposition of Collateral; (l) to the extent deemed
appropriate by Agent in its commercially reasonable discretion, to obtain the
services of brokers, investment bankers, consultants and other professionals
(including Agent and its affiliates) to assist Agent in the collection or
disposition of any of the Collateral; or (m) to comply with any applicable state
or federal law requirement in connection with the disposition or collection of
the Collateral. Each Grantor acknowledges that this Section is intended to
provide non-exhaustive indications of what actions or omissions by Agent would
not be commercially unreasonable in Agent’s exercise of remedies against the
Collateral and that other actions or omissions by Agent shall not be deemed
commercially unreasonable solely by not being included in this Section. Without
limitation upon the foregoing, nothing contained in this Section shall be
construed to grant any rights to any Grantor or to impose any duties upon Agent
that would not have been granted or imposed by this Agreement or by applicable
law in the absence of this Section.

 

Amended and Restated Security Agreement, Page 22

 

 

Section 7

MISCELLANEOUS PROVISIONS

 

7.01         Basic Document. This Security Agreement is a Basic Document
executed pursuant to the Credit Agreement and shall (unless otherwise expressly
indicated herein) be construed, administered and applied in accordance with the
terms and provisions thereof, including Article XI thereof.

 

7.02         Binding on Successors, Transferees and Assigns; Assignment. This
Security Agreement shall remain in full force and effect until the later of (x)
the Revolving Credit Commitment Termination Date and (y) the payment in full in
cash of the Obligations, the expiration or termination of all Letters of Credit
issued under the Credit Agreement (other than Letters of Credit that have been
Cash Collateralized pursuant to Section 2.11(b)(ii) of the Credit Agreement) and
the irrevocable termination of all Commitments thereunder, shall be binding upon
the Grantors and their successors, transferees and assigns and shall inure to
the benefit of and be enforceable by each Secured Party and its successors,
transferees and assigns; provided that no Grantor may (unless otherwise
permitted under the terms of the Credit Agreement or this Security Agreement)
assign any of its obligations hereunder without the prior written consent of all
Banks.

 

7.03         Amendments, etc. Except as provided in Section 7.05, no amendment
to or waiver of any provision of this Security Agreement, nor consent to any
departure by any Grantor from its obligations under this Security Agreement,
shall in any event be effective unless the same shall be in writing and signed
by the Agent (on behalf of the Banks or the Required Banks, as the case may be,
pursuant to Section 11.04 of the Credit Agreement) and the Grantors and then
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given.

 

7.04         Notices. All notices and other communications provided for in this
Security Agreement shall be given or made in accordance with the Credit
Agreement and if to any Grantor, at the address for notices of the Company set
forth therein.

 

7.05         Additional Grantors. Upon the execution and delivery by any other
Person of a supplement in the form of Annex I hereto, such Person shall become a
“Grantor” hereunder with the same force and effect as if it were originally a
party to this Security agreement and named as a “Grantor” hereunder. The
execution and delivery of such supplement shall not require the consent of any
other Grantor hereunder, and the rights and obligations of each Grantor
hereunder shall remain in full force and effect notwithstanding the addition of
any new Grantor as a party to this Security Agreement.

 

7.06         No Waiver; Remedies. In addition to, and not in limitation of
Section 2.05, no failure on the part of any Secured Party to exercise, and no
delay in exercising, any right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any right hereunder preclude any other
or further exercise thereof or the exercise of any other right. The remedies
herein provided are cumulative and not exclusive of any remedies provided by
law.

 

Amended and Restated Security Agreement, Page 23

 

 

7.07         Headings. The various headings of this Security Agreement are
inserted for convenience only and shall not affect the meaning or interpretation
of this Security Agreement or any provisions thereof.

 

7.08         Severability. Any provision of this Security Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such provision and
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Security
Agreement or affecting the validity or enforceability of such provision in any
other jurisdiction.

 

7.09         Governing Law, Entire Agreement, etc. THIS AGREEMENT SHALL BE
DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE
STATE OF NEW YORK (INCLUDING FOR SUCH PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK), EXCEPT TO THE EXTENT THAT THE
PERFECTION, EFFECT OF PERFECTION OR NONPERFECTION, AND PRIORITY OF THE SECURITY
INTEREST HEREUNDER, OR REMEDIES HEREUNDER, IN RESPECT OF ANY PARTICULAR
COLLATERAL ARE GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF
NEW YORK. This Security Agreement and the other Basic Documents constitute the
entire understanding among the parties hereto with respect to the subject matter
hereof and thereof and supersede any prior agreements, written or oral, with
respect thereto.

 

7.10         Counterparts. This Security Agreement may be executed by the
parties hereto in several counterparts, each of which shall be deemed to be an
original and all of which shall constitute together but one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Security Agreement by facsimile or other electronic communication shall be
effective as delivery of a manually executed counterpart of this Security
Agreement.

 

7.11         Uncommitted Facility. Notwithstanding anything to the contrary
contained herein, (i) to the extent that any delivery requirement of the
Grantors hereunder in respect of Collateral not included in the Borrowing Base
conflict, as determined by such Grantor in its reasonable discretion, with
delivery requirements under the Uncommitted Facility Security Agreement, the
applicable Grantor may choose whether to satisfy such delivery requirement by
delivering such Collateral to the Agent or the Uncommitted Facility Agent and
(ii) to the extent that any delivery requirement hereunder in respect of
Collateral included in the Borrowing Base (and Proceeds thereof) conflict, as
determined by such Grantor in its reasonable discretion, with delivery
requirements under the Uncommitted Facility Security Agreement, the applicable
Grantor shall comply with the provisions hereunder.

 

7.12         Amendment and Restatement.         This Security Agreement shall
constitute an amendment and restatement of all of the terms and conditions of
the Security Agreement dated April 28, 2011 among the Grantors and the Agent (as
amended, supplemented or otherwise modified prior to the date hereof, the
“Existing Security Agreement”). The parties hereto acknowledge and agree that
(i) this Security Agreement, does not constitute a novation or termination of
the Grantors’ obligations under the Existing Security Agreement and related
documents, (ii) such obligations are in all respects continuing (as amended and
restated hereby) with only the terms thereof being modified as provided in this
Security Agreement, and (iii) the liens and security interests as granted under
the Existing Security Agreement are in all respects continuing and in full force
and effect and secure the payment of the Obligations.

 

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

Amended and Restated Security Agreement, Page 24

 

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Security
Agreement to be duly executed and delivered by its Authorized Officer as of the
date first above written.

 

  EMPIRE RESOURCES, INC.   EMPIRE RESOURCES PACIFIC, LTD.         By: /s/
Sandra Kahn,     Sandra R. Kahn, Vice President of each Grantor        
COÖPERATIEVE CENTRALE  RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK NEDERLAND”, NEW
YORK BRANCH, as Agent         By: /s/ Chan K. Park     Name: Chan K. Park    
Title:   Managing Director         By: /s/ Xander Willemsen     Name: Xander
Willemsen     Title:   Executive Director

 

Amended and Restated Security Agreement, Page 25

 

 

Schedules

to

Security Agreement

 

Schedule I

 

           Common Stock  Issuer (corporate)  Cert. #   # of
Shares   Authorized
Shares   Outstanding
Shares   % of Shares
Pledged  EMPIRE RESOURCES PACIFIC, LTD.   4    100    1,000    100    100%   
                        Imbali Metals BVBA
(limited to 65%)   n/a    650    1,000    1,000    65%

 

Schedule II

 

Item A. Location of each Grantor.

 

Location for purposes of UCC:

 

1. EMPIRE RESOURCES, INC.: Delaware       2. EMPIRE RESOURCES PACIFIC, LTD. :
Delaware

 

Item B. Filing locations last five years.

 

Filing Locations last five years:

 

1. EMPIRE RESOURCES, INC.: Delaware Secretary of State       2. EMPIRE RESOURCES
PACIFIC, LTD. : Delaware Secretary of State

 

Item C. Trade names.

 

1. EMPIRE RESOURCES, INC.: PAM Metals, 4Metals.com       2. EMPIRE RESOURCES
PACIFIC, LTD. : None

 

Schedules to Security Agreement, Page 1

 

 

Item D. Merger or other corporate reorganization.

 

1. EMPIRE RESOURCES, INC.: None       2. EMPIRE RESOURCES PACIFIC, LTD. : None

 

Item E. Taxpayer ID numbers.

 

1. EMPIRE RESOURCES, INC.: 22-3136782       2. EMPIRE RESOURCES PACIFIC, LTD. :
22-3458576

 

Item F. Government Contracts.

 

1. EMPIRE RESOURCES, INC.: None       2. EMPIRE RESOURCES PACIFIC, LTD. : None

 

Item G. Deposit Accounts, Securities Accounts and/or Commodities Accounts.

 

Description of Deposit Account:

 

1. EMPIRE RESOURCES, INC.:  JPMorgan Chase Bank deposit account number
9102535458

 

2. EMPIRE RESOURCES PACIFIC, LTD. : None

 

Description of Securities Account:

 

None

 

Description of Commodities Account:

 

1.Natixis Commodity Markets Ltd. – EMPRESS

 

2.J. P. Morgan Chase Bank – 70432

 

3.Marex Financial – 04216

 

4.Man Financial – 37510

 

Schedules to Security Agreement, Page 2

 

 

Item H. Letter of Credit Rights.

 

1. EMPIRE RESOURCES, INC.: None       2. EMPIRE RESOURCES PACIFIC, LTD. : None

 

Item I. Commercial Tort Claims.

 

1. EMPIRE RESOURCES, INC.: None       2. EMPIRE RESOURCES PACIFIC, LTD. : None

 

Item J. Third Parties in Possession

 

1. EMPIRE RESOURCES, INC.: As set forth in the table below:

 

2. EMPIRE RESOURCES PACIFIC, LTD. : None

 

Warehouse Name   Street Address   City   ST   ZIP Third Party Locations:        
        ADS   6012 South 195th Street   Kent   WA   98032 Amerinox   2201 MT
Ephriam Ace   Camden   NJ   08104 Bayou Processing and Storage   13925
Industrial Road   Houston   TX   77015 Dependable Warehousing and Dist   2900 NW
75th Street   Miami   FL   33147 EG Gray   100 Jameson Drive   Peterborough   ON
  K9J6X6 Keep on Trucking   3025 East Dominguez Street   Carson   CA   90810
Main Steel   5821 Randolph Street   Commerce   CA   90040 Maryland Metals  
4425A Northpoint Blvd.   Baltimore   MD   21224 Metal Processors   200 South
Falkenburg Road   Tampa   FL   33619 Pacific Commodities   901 King Street  
Oakland   CA   94606 Southern Worldwide   9649 West Wingfoot   Houston   TX  
77041 TSA   1625 B West Sam Houston Parkway   Houston   TX   77043 Universal
Trade Solutions   4000 Beachwood Road   Baltimore   MD   21221 Customer
Locations:                 Bomarko   1955 North Oak Road   Plymouth   IN   46563
Eastern Metal Supply   2925 Stewart Creek Blvd.   Charlotte   NC   28216
Illinois Tool Works   9505 Bamboo Road   Houston   TX   77041 Clayton Metals  
16022 Carmenita Road   Cerritos   CA   90703

 

Schedule III

 

Item A. Patents

 

Patent Title   Owner   Patent No. Data Network/ Telephone Adaptor Device  
Empire Resources, Inc.   5,838,665

 

Schedules to Security Agreement, Page 3

 

 

Pending Patent Applications

 

NONE

 

Patent Applications In Preparation

 

NONE

 

Item B. Patent Licenses

 

NONE

 

Schedule IV

 

Item A. Trademarks

 

Mark   Owner   Serial or Reg. No. [tex10-5logo.jpg]   Empire Resources, Inc.  
3,265,785

 

Item B. Trademark Licenses

 

NONE

 

Schedule V

 

Item A. Copyrights/Mask Works

 

NONE

 

Item B. Copyright/Mask Work Licenses

 

NONE

 

Schedule VI

 

Trade Secret or Know-How Licenses

 

NONE

 

Schedules to Security Agreement, Page 4

 

 

EXHIBIT A
to Security Agreement

 

PATENT SECURITY AGREEMENT

 

This PATENT SECURITY AGREEMENT, dated as of [_________], 20__ (this
“Agreement”), is made by [NAME OF GRANTOR], a [_______________] (the “Grantor”),
in favor of COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK
NEDERLAND”, NEW YORK BRANCH (“Rabobank”), as agent (together with its
successor(s) thereto in such capacity, the “Agent”) for each of the Secured
Parties.

 

WITNESSETH:

 

WHEREAS, pursuant to an Amended and Restated Credit Agreement, dated as of June
19, 2014 (as amended, supplemented, amended and restated or otherwise modified
from time to time, the “Credit Agreement”), among Empire Resources, Inc., a
Delaware corporation (the “Company”), the Banks (as defined therein) from time
to time party thereto and the Agent, the Banks have extended Commitments to make
Loans to and issue and participate in Letters of Credit for the account of the
Company;

 

WHEREAS, in connection with the Credit Agreement, the Grantor has executed and
delivered an Amended and Restated Security Agreement, dated as of June 19, 2014
(as amended, supplemented, amended and restated or otherwise modified from time
to time, the “Security Agreement”);

 

WHEREAS, pursuant to the Credit Agreement and pursuant to clause (e) of Section
4.05 of the Security Agreement, the Grantor is required to execute and deliver
this Agreement and to grant to the Agent a continuing security interest in all
of the Patent Collateral (as defined below) to secure all Obligations;

 

WHEREAS, the Grantor has duly authorized the execution, delivery and performance
of this Agreement; and

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantor agrees, for the benefit of each
Secured Party, as follows:

 

SECTION 1. Definitions. Unless otherwise defined herein or the context otherwise
requires, terms used in this Agreement, including its preamble and recitals,
have the meanings provided in the Security Agreement.

 

SECTION 2. Grant of Security Interest. The Grantor hereby assigns, pledges,
hypothecates, charges, mortgages, delivers, and transfers to the Agent, for its
benefit and the ratable benefit of each other Secured Party, and hereby grants
to the Agent, for its benefit and the ratable benefit of each other Secured
Party, a continuing security interest in all of the following property, whether
now or hereafter existing or acquired by the Grantor (the “Patent Collateral”):

 

(a)          all of its letters patent and applications for letters patent
throughout the world, including all patent applications in preparation for
filing and each patent and patent application referred to in Item A of Schedule
I attached hereto;

 

A-1

 

 

(b)          all reissues, divisions, continuations, continuations in part,
extensions, renewals and reexaminations of any of the items described in clause
(a);

 

(c)          all of its patent licenses, and other agreements providing the
Grantor with the right to use any items of the type referred to in clauses (a)
and (b) above, including each patent license referred to in Item B of Schedule I
attached hereto; and

 

(d)          all Proceeds of, and rights associated with, the foregoing
(including license royalties and Proceeds of infringement suits), the right to
sue third parties for past, present or future infringements of any patent or
patent application, and for breach or enforcement of any patent license.

 

SECTION 3. Security Agreement. This Agreement has been executed and delivered by
the Grantor for the purpose of registering the security interest of the Agent in
the Patent Collateral with the United States Patent and Trademark Office and
corresponding offices in other countries of the world. The security interest
granted hereby has been granted as a supplement to, and not in limitation of,
the security interest granted to the Agent for its benefit and the ratable
benefit of each other Secured Party under the Security Agreement. The Security
Agreement (and all rights and remedies of the Agent and each Secured Party
thereunder) shall remain in full force and effect in accordance with its terms.

 

SECTION 4. Acknowledgment. The Grantor does hereby further acknowledge and
affirm that the rights and remedies of the Agent with respect to the security
interest in the Patent Collateral granted hereby are more fully set forth in the
Security Agreement, the terms and provisions of which (including the remedies
provided for therein) are incorporated by reference herein as if fully set forth
herein.

 

SECTION 5. Basic Document. This Agreement is a Basic Document executed pursuant
to the Credit Agreement and shall (unless otherwise expressly indicated herein)
be construed, administered and applied in accordance with the terms and
provisions thereof, including Article XI thereof.

 

SECTION 6. Counterparts. This Agreement may be executed by the parties hereto in
several counterparts, each of which shall be deemed to be an original and all of
which shall constitute together but one and the same agreement.

 

A-2

 

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
duly executed and delivered by its Authorized Officer as of the date first above
written.

 

  [NAME OF GRANTOR]         By:       Name:     Title:

 

A-3

 

 

SCHEDULE I
to Patent Security Agreement

 

Item A. Patents

 

Issued Patents

 

Country Patent No. Issue Date Inventor(s) Title          

 

Pending Patent Applications

 

Country Patent No. Issue Date Inventor(s) Title          

 

Patent Applications in Preparation

 

Country Docket No.

Expected

Filing Date

Inventor(s) Title          

 

Item B. Patent Licenses

 

Country Licensor Licensee

Effective

Date

Expiration Date Subject
Matter            

 

A-4

 

 

EXHIBIT B
to Security Agreement

 

TRADEMARK SECURITY AGREEMENT

 

This TRADEMARK SECURITY AGREEMENT, dated as of [______________], 20__ (this
“Agreement”), is made by [NAME OF GRANTOR], a [__________________] (the
“Grantor”), in favor of COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A.,
“RABOBANK NEDERLAND”, NEW YORK BRANCH (“Rabobank”), as agent (together with its
successor(s) thereto in such capacity, the “Agent”) for each of the Secured
Parties.

 

WITNESSETH:

 

WHEREAS, pursuant to an Amended and Restated Credit Agreement, dated as of June
19, 2014 (as amended, supplemented, amended and restated or otherwise modified
from time to time, the “Credit Agreement”), among Empire Resources, Inc., a
Delaware corporation (the “Company”), the Banks (as defined therein) from time
to time party thereto and the Agent, the Banks have extended Commitments to make
Loans to and issue and participate in Letters of Credit for the account of the
Company;

 

WHEREAS, in connection with the Credit Agreement, the Grantor has executed and
delivered an Amended and Restated Security Agreement, dated as of June 19, 2014
(as amended, supplemented, amended and restated or otherwise modified from time
to time, the “Security Agreement”);

 

WHEREAS, pursuant to the Credit Agreement and pursuant to clause (e) of Section
4.05 of the Security Agreement, the Grantor is required to execute and deliver
this Agreement and to grant to the Agent a continuing security interest in all
of the Trademark Collateral (as defined below) to secure all Obligations;

 

WHEREAS, the Grantor has duly authorized the execution, delivery and performance
of this Agreement; and

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantor agrees, for the benefit of each
Secured Party, as follows:

 

SECTION 1. Definitions. Unless otherwise defined herein or the context otherwise
requires, terms used in this Agreement, including its preamble and recitals,
have the meanings provided in the Security Agreement.

 

SECTION 2. Grant of Security Interest. The Grantor hereby assigns, pledges,
hypothecates, charges, mortgages, delivers, and transfers to the Agent, for its
benefit and the ratable benefit of each other Secured Party, and hereby grants
to the Agent, for its benefit and the ratable benefit of each other Secured
Party, a continuing security interest in all of the following property, whether
now or hereafter existing or acquired by the Grantor (the “Trademark
Collateral”):

 

(a) (i) all of its Trademarks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, service marks,
certification marks, collective marks, logos and other source or business
identifiers, and all goodwill of the business associated therewith, now existing
or hereafter adopted or acquired including those referred to in Item A of
Schedule I hereto, whether currently in use or not, all registrations and
recordings thereof and all applications in connection therewith, whether pending
or in preparation for filing, including registrations, recordings and
applications in the United States Patent and Trademark Office or in any office
or agency of the United States of America or any State thereof or any other
country or political subdivision thereof or otherwise, and all common law rights
relating to the foregoing, and (ii) the right to obtain all reissues, extensions
or renewals of the foregoing (collectively referred to as the “Trademark”);

 

B-1

 

 

(b) all Trademark licenses for the grant by or to the Grantor of any right to
use any Trademark, including each Trademark license referred to in Item B of
Schedule I hereto;

 

(c) all of the goodwill of the business connected with the use of, and
symbolized by the items described in, clause (a), and to the extent applicable
clause (b);

 

(d) the right to sue third parties for past, present and future infringements of
any Trademark Collateral described in clause (a) and, to the extent applicable,
clause (b); and

 

(e) all Proceeds of, and rights associated with, the foregoing, including any
claim by the Grantor against third parties for past, present or future
infringement or dilution of any Trademark, Trademark registration or Trademark
license, or for any injury to the goodwill associated with the use of any such
Trademark or for breach or enforcement of any Trademark license and all rights
corresponding thereto throughout the world.

 

SECTION 3. Security Agreement. This Agreement has been executed and delivered by
the Grantor for the purpose of registering the security interest of the Agent in
the Trademark Collateral with the United States Patent and Trademark Office and
corresponding offices in other countries of the world. The security interest
granted hereby has been granted as a supplement to, and not in limitation of,
the security interest granted to the Agent for its benefit and the ratable
benefit of each other Secured Party under the Security Agreement. The Security
Agreement (and all rights and remedies of the Agent and each Secured Party
thereunder) shall remain in full force and effect in accordance with its terms.

 

SECTION 4. Acknowledgment. The Grantor does hereby further acknowledge and
affirm that the rights and remedies of the Agent with respect to the security
interest in the Trademark Collateral granted hereby are more fully set forth in
the Security Agreement, the terms and provisions of which (including the
remedies provided for therein) are incorporated by reference herein as if fully
set forth herein.

 

SECTION 5. Basic Document. This Agreement is a Basic Document executed pursuant
to the Credit Agreement and shall (unless otherwise expressly indicated herein)
be construed, administered and applied in accordance with the terms and
provisions thereof, including Article XI thereof.

 

B-2

 

 

SECTION 6. Counterparts. This Agreement may be executed by the parties hereto in
several counterparts, each of which shall be deemed to be an original and all of
which shall constitute together but one and the same agreement.

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
duly executed and delivered by Authorized Officer as of the date first above
written.

 

  [NAME OF GRANTOR]         By:       Name:     Title:

 

B-3

 

 

SCHEDULE I
to Trademark Security Agreement

 

Item A. Trademarks

 

Registered Trademarks

 

Country Trademark Registration No. Registration Date        

 

Pending Trademark Applications

 

Country Trademark Serial No. Filing Date        

 

Trademark Applications in Preparation

 

Country Trademark Docket No.

Expected

Filing Date

Products/

Services

         

 

Item B. Trademark Licenses

 

Country or
Territory Trademark Licensor Licensee Effective Date Expiration
Date            

 

B-4

 

 

EXHIBIT C
to Security Agreement

 

COPYRIGHT SECURITY AGREEMENT

 

This COPYRIGHT SECURITY AGREEMENT, dated as of [______________], 20__ (this
“Agreement”), is made by [NAME OF GRANTOR], a [__________________] (the
“Grantor”), in favor COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A.,
“RABOBANK NEDERLAND”, NEW YORK BRANCH (“Rabobank”), as agent (together with its
successor(s) thereto in such capacity, the “Agent”) for each of the Secured
Parties.

 

WITNESSETH:

 

WHEREAS, pursuant to an Amended and Restated Credit Agreement, dated as of June
19, 2014 (as amended, supplemented, amended and restated or otherwise modified
from time to time, the “Credit Agreement”), among Empire Resources, Inc., a
Delaware corporation (the “Company”), the Banks (as defined therein) from time
to time party thereto and the Agent, the Banks have extended Commitments to make
Loans to and issue and participate in Letters of Credit for the account of the
Company;

 

WHEREAS, in connection with the Credit Agreement, the Grantor has executed and
delivered an Amended and Restated Security Agreement, dated as of June 19, 2014
(as amended, supplemented, amended and restated or otherwise modified from time
to time, the “Security Agreement”);

 

WHEREAS, pursuant to the Credit Agreement and pursuant to clause (e) of Section
4.05 of the Security Agreement, the Grantor is required to execute and deliver
this Agreement and to grant to the Agent a continuing security interest in all
of the Copyright Collateral (as defined below) to secure all Obligations; and

 

WHEREAS, the Grantor has duly authorized the execution, delivery and performance
of this Agreement; and

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantor agrees, for the benefit of each
Secured Party, as follows:

 

SECTION 1. Definitions. Unless otherwise defined herein or the context otherwise
requires, terms used in this Agreement, including its preamble and recitals,
have the meanings provided in the Security Agreement.

 

SECTION 2. Grant of Security Interest. The Grantor hereby assigns, pledges,
hypothecates, charges, mortgages, delivers, and transfers to the Agent, for its
benefit and the ratable benefit of each other Secured Party, and hereby grants
to the Agent, for its benefit and the ratable benefit of each other Secured
Party, a continuing security interest in all of the following (the “Copyright
Collateral”), whether now or hereafter existing or acquired by the Grantor: all
copyrights of the Grantor, whether statutory or common law, registered or
unregistered and whether published or unpublished, now or hereafter in force
throughout the world including all of the Grantor’s right, title and interest in
and to all copyrights registered in the United States Copyright Office or
anywhere else in the world and also including the copyrights referred to in Item
A of Schedule I hereto, and registrations and recordings thereof and all
applications for registration thereof, whether pending or in preparation, all
copyright licenses, including each copyright license referred to in Item B of
Schedule I hereto, the right to sue for past, present and future infringements
of any of the foregoing, all rights corresponding thereto, all extensions and
renewals of any thereof and all Proceeds of the foregoing, including licenses,
royalties, income, payments, claims, damages and Proceeds of suit.

 

C-1

 

 

SECTION 3. Security Agreement. This Agreement has been executed and delivered by
the Grantor for the purpose of registering the security interest of the Agent in
the Copyright Collateral with the United States Copyright Office and
corresponding offices in other countries of the world. The security interest
granted hereby has been granted as a supplement to, and not in limitation of,
the security interest granted to the Agent for its benefit and the ratable
benefit of each other Secured Party under the Security Agreement. The Security
Agreement (and all rights and remedies of the Agent and each Secured Party
thereunder) shall remain in full force and effect in accordance with its terms.

 

SECTION 4. Acknowledgment. The Grantor does hereby further acknowledge and
affirm that the rights and remedies of the Agent with respect to the security
interest in the Copyright Collateral granted hereby are more fully set forth in
the Security Agreement, the terms and provisions of which (including the
remedies provided for therein) are incorporated by reference herein as if fully
set forth herein.

 

SECTION 5. Basic Document. This Agreement is a Basic Document executed pursuant
to the Credit Agreement and shall (unless otherwise expressly indicated herein)
be construed, administered and applied in accordance with the terms and
provisions thereof, including Article XI thereof.

 

SECTION 6. Counterparts. This Agreement may be executed by the parties hereto in
several counterparts, each of which shall be deemed to be an original and all of
which shall constitute together but one and the same agreement.

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
duly executed and delivered by its Authorized Officer as of the date first above
written.

 

  [NAME OF GRANTOR]         By:       Name:     Title:

 

C-2

 

 

SCHEDULE I
to Copyright Security Agreement

 

Item A. Copyrights/Mask Works

 

Registered Copyright/Mask Works

 

Country Registration No. Registration Date Authors Title          

 

Copyright/Mask Work Pending Registration Applications

 

Country Serial No. Filing Date Authors Title          

 

Copyright/Mask Work Registration Applications in Preparation

 

Country Docket No.

Expected

Filing Date

Authors Title          

 

Item B. Copyright/Mask Work Licenses

 

Country or
Territory Licensor Licensee Effective Date Expiration Date          

 

C-3

 

 

ANNEX I
to Security Agreement

 

SUPPLEMENT TO

SECURITY AGREEMENT

 

This SUPPLEMENT, dated as of ____________ ___, _____ (this “Supplement”), is to
the Amended and Restated Security Agreement, dated as of June 19, 2014 (as
amended, supplemented, amended and restated or otherwise modified from time to
time, the “Security Agreement”), among the Grantors (such term, and other terms
used in this Supplement, to have the meanings set forth in Section I of the
Security Agreement) from time to time party thereto, in favor of COÖPERATIEVE
CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK NEDERLAND”, NEW YORK BRANCH
(“Rabobank”), as agent (together with its successor(s) thereto in such capacity,
the “Agent”) for each of the Secured Parties.

 

WITNESSETH:

 

WHEREAS, pursuant to an Amended and Restated Credit Agreement, dated as of June
19, 2014 (as amended, supplemented, amended and restated or otherwise modified
from time to time, the “Credit Agreement”), among Empire Resources, Inc., a
Delaware corporation (the “Company”), the Banks (as defined therein) from time
to time party thereto and the Agent, the Banks have extended Commitments to make
Loans to and issue and participate in Letters of Credit for the account of the
Company;

 

WHEREAS, pursuant to the provisions of Section 7.05 of the Security Agreement,
each of the undersigned is becoming a Grantor under the Security Agreement; and

 

WHEREAS, each of the undersigned desires to become a “Grantor” under the
Security Agreement in order to induce the Secured Parties to continue to make
extensions of credit secured pursuant to the Security Agreement under the Credit
Agreement;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, each of the undersigned agrees, for the benefit
of each Secured Party, as follows.

 

SECTION 1. Party to Security Agreement, etc. In accordance with the terms of the
Security Agreement, by its signature below each of the undersigned hereby
irrevocably agrees to become a Grantor under the Security Agreement with the
same force and effect as if it were an original signatory thereto and each of
the undersigned hereby (a) agrees to be bound by and comply with all of the
terms and provisions of the Security Agreement applicable to it as a Grantor and
(b) represents and warrants that the representations and warranties made by it
as a Grantor thereunder are true and correct as of the date hereof, unless
stated to relate solely to an earlier date, in which case such representations
and warranties shall be true and correct as of such earlier date. In furtherance
of the foregoing, each of the undersigned hereby grants to the Agent, for its
benefit and the ratable benefit of each other Secured Party, a continuing
security interest in all of such undersigned’s Collateral, whether now or
hereafter existing, owned or acquired, and wherever located and agrees that each
reference to a “Grantor” and/or “Grantors” in the Security Agreement shall be
deemed to include each of the undersigned.

 

SECTION 2. Representations. Each of the undersigned Grantor hereby represents
and warrants that this Supplement has been duly authorized, executed and
delivered by it and that this Supplement and the Security Agreement constitute
the legal, valid and binding obligation of each of the undersigned, enforceable
against it in accordance with its terms.

 

C-4

 

 

SECTION 3. Full Force of Security Agreement. Except as expressly supplemented
hereby, the Security Agreement shall remain in full force and effect in
accordance with its terms.

 

SECTION 4. Severability. Wherever possible each provision of this Supplement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Supplement shall be prohibited by
or invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Supplement or the Security
Agreement.

 

SECTION 5. Governing Law, Entire Agreement, etc. THIS SUPPLEMENT SHALL BE DEEMED
TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF
NEW YORK (INCLUDING FOR SUCH PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK). This Supplement and the other Basic
Documents constitute the entire understanding among the parties hereto with
respect to the subject matter thereof and supersede any prior agreements,
written or oral, with respect thereto.

 

SECTION 6. Counterparts. This Supplement may be executed by the parties hereto
in several counterparts, each of which shall be deemed to be an original and all
of which shall constitute together but one and the same agreement.

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
duly executed and delivered by its Authorized Officer as of the date first above
written.

 

  [NAME OF ADDITIONAL SUBSIDIARY]         By:       Name:     Title:        
[NAME OF ADDITIONAL SUBSIDIARY]         By:       Name:     Title:

 

C-5

 

 

ACCEPTED AND AGREED FOR ITSELF AND ON BEHALF OF THE SECURED PARTIES:



  COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK NEDERLAND”,
NEW YORK BRANCH, as Agent         By:           By:  

 

C-6

 

